Citation Nr: 0707014	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  05-12 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for left leg and knee 
arthritis.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a back/spine 
condition.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel




INTRODUCTION

The veteran had active military service from January 1954 to 
October 1957 and from July 1958 to November 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO), which denied the veteran entitlement to 
service connections for left leg and knee arthritis, a 
back/spine condition, and tinnitus. 

The issues of entitlement to a back/spine condition and left 
leg and knee arthritis are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDING OF FACT

There is no showing that the veteran has a diagnosis of 
tinnitus.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service, nor 
may tinnitus be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2004, and a rating 
decision in August 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the March 2005 
statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Further, a review of the evidence of record 
demonstrates that VA examination of the veteran is not 
necessary to decide the claims. See 38 C.F.R. § 3.159(c)(4) 
(2006).  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.

Merits of the Claim Presented 

In statements on file the veteran argues that he has tinnitus 
that originated in service or is otherwise the result of his 
periods of active duty.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Additionally, where a veteran served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and a chronic disease, such as arthritis or an organic 
disease of the nervous system becomes manifest to a degree of 
10 percent or more within one year from the date of 
termination of such service, such disease will be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309. 

The veteran's chronological service medical records do not 
specifically denote the presence of tinnitus.  The veteran's 
April 1974 medical examination for service retirement was 
also negative for complaints, findings, or diagnosis of 
tinnitus.   

Post service there is no showing of any organic disease of 
the nervous system resulting in tinnitus within the one-year 
period immediately following the veteran's service separation 
in November 1974 or at any time thereafter.   

In order to be considered for service connection, a claimant 
must first have a disability. See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  Further, symptoms 
alone, without a finding of an underlying disorder, cannot be 
service-connected. See Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).  Congress has specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  In the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Board therefore finds that in the absence of any 
competent medical diagnosis of tinnitus, service connection 
may not be granted for this disorder.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

As there is no current diagnosis of tinnitus, there is also 
no medical opinion that purports to relate tinnitus to the 
veteran's military service. The primary evidence in support 
of the veteran's claim comes from his own contentions. 
However, although he is competent to report on his symptoms, 
as a lay person without medical training, the veteran is not 
competent to relate those symptoms to a particular diagnosis 
or specific etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, his statements are not considered 
competent medical evidence to establish the medical diagnosis 
of any disability or to relate any disability to service.

As two of the elements necessary for service connection have 
not been met, service connection for tinnitus must be denied.

ORDER

Service connection for tinnitus is denied.


REMAND

The veteran also seeks service connection for a back/spine 
condition as well as a left lower extremity disorder, which 
he contends had their onset in service.

Service medical records do not reflect any specific injury to 
the thoracolumbar spine.  However, an x-ray of the veteran's 
chest in March 1965 was interpreted to reveal some 
kyphoscoliosis of the thoracic spine.  This disorder was not 
noted on the veteran's July 1958 medical examination for 
service enlistment. 

The Board notes that a veteran is presumed in sound condition 
except for defects noted when examined and accepted for 
service. Clear and unmistakable evidence that the disability 
existed prior to service and was not aggravated by service 
will rebut the presumption of soundness. 38 U.S.C.A. § 1111 
(West 2002); VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).

The veteran's service medical records show that the veteran 
was placed on physical profile for his left knee on two 
occasions.  In September 1966, the veteran was placed on 
profile for cervical myofascitis along with "Ligament 
laxity, left knee."  In August 1973, the veteran was placed 
on profile for cervical myofascitis along with "Ligamentry, 
left knee."  The veteran's statements relate complaints of 
left leg and knee problems since service.  Where there is a 
reasonable possibility that a current condition is related to 
a residual of a condition experienced in service, a VA 
medical examination is necessary to make a decision on a 
claim.  See 38 C.F.R. § 3.159(c)(4); Horowitz v. Brown, 5 
Vet. App. 217 (1993). 

As the veteran contends that he currently has back and left 
lower extremity pathology that had its onset as a result of 
service and service medical records evidence kyphoscoliosis 
of the thoracic spine and instances of left knee ligament 
laxity, this case is being remanded for the following 
development:

1.  Contact the veteran and request that 
he identify all medical providers who 
possess records not already associated 
with the claims file pertaining to 
treatment or evaluation for his back or 
leg since service.  After securing any 
necessary release required, obtain all 
identified records.

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and etiology of any current back 
and left leg/knee disorders, and, with 
respect to a back disorder, whether any 
disorder present is acquired, congenital, 
or developmental in nature.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge that review in the 
examination report.

The examiner should render an opinion as 
to whether it is as least as likely as 
not (50 percent probability or greater) 
that any current back disability is 
related to the kyphoscoliosis noted in 
service.  The examiner should 
specifically determine if the veteran 
currently has kyphoscoliosis.  If it is 
determined that the veteran's currently 
has kyphoscoliosis, the examiner should 
indicate whether this disorder is a 
congenital or developmental defect or 
disease and, if so, whether that disorder 
underwent an increase in severity during 
the veteran's service beyond natural 
progression of the condition or whether 
there was a superimposed injury due to 
inservice occurrence or event.

The examiner should also determine 
whether the veteran has an existing left 
leg or left knee disorder and, if 
existing disability is found, whether it 
is at least as likely as not that it was 
caused by injury in service.  All 
indicated studies should be performed and 
all clinical findings should be reported 
in detail.  The examiner should support 
the assessment by discussing medical 
principles as applied to specific medical 
evidence as applied to specific medical 
evidence in this case.  All examination 
findings along with the complete 
rationale for the opinions and 
conclusions reached should be set forth 
in the report.  

3.  Then, readjudicate the veteran's 
claims.  If any determination remains 
unfavorable to the veteran, issue a 
supplemental statement of the case and 
provide the veteran and his 
representative an opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


